Citation Nr: 1532960	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-26 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected post cholecystectomy syndrome with gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1989 to January 1995.

This appeal comes to the Board of Veterans' Appeals (Board) following April 2009, December 2009, November 2012, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A claim for an increased rating for post cholecystectomy syndrome was received in February 2009.  The April 2009 rating decision denied an increased rating in excess of 10 percent for post cholecystectomy syndrome.  

The December 2009 rating decision granted service connection for GERD and continued the 10 percent disability rating for the post cholecystectomy syndrome with GERD.  The November 2012 rating decision continued the denial of a disability rating in excess of 10 percent for the post cholecystectomy syndrome with GERD.  The April 2014 rating decision assigned a 30 percent disability rating for the post cholecystectomy syndrome with GERD from February 26, 2014, creating "staged" increased disability ratings.

In an April 2015 decision (implemented by a June 2015 RO rating decision), the Board granted a 30 percent disability rating for the post cholecystectomy syndrome with GERD for the entire increased rating period and remanded the issue of an increased disability rating in excess of 30 percent for additional development.  Pursuant to the remand instructions, the Veteran was afforded VA examinations in June 2015 to assist in determining the current severity of the gastrointestinal disabilities.  As discussed below, the Board finds that the June 2015 VA examination reports are thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.     

The issues of whether new and material evidence has been received to reopen service connection for irritable bowel syndrome and service connection for gastroparesis and unusually fast digestive tract have been raised by the record (see October 2012 supplemental claim for compensation (VA Form 21-526b)) and were previously referred by the Board in December 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the increased rating period from February 27, 2009 to February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has been manifested by symptoms of persistent diarrhea, constipation, vomiting, nausea, burning reflux, regurgitation, dysphonia, and mid and upper abdominal pain, which are productive of considerable impairment of health.  

2.  For the increased rating period from February 27, 2009 to February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has not more nearly approximated symptom combinations productive of severe impairment of health.

3.  For the increased rating period from February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has been manifested by symptoms of diarrhea, constipation, vomiting, nausea, reflux, regurgitation, mid and upper abdominal pain, material weight loss, inability to eat solid foods, headaches, lightheadedness, confusion, dysphagia, sleep disturbance, and some anemia, which are productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  For the initial rating period from February 27, 2009 to February 5, 2014, the criteria for an increased disability rating in excess of 30 percent for post cholecystectomy syndrome with GERD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 4.3, 4.7, 4.114, Diagnostic Codes 7318, 7346 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, for the increased rating period from February 5, 2014, the criteria for an increased disability rating of 60 percent, but no higher, for post cholecystectomy syndrome with GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in March 2009, prior to the initial adjudication of the claim in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the December 2014 Board hearing transcript, and lay statements.       

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2009, November 2009, April 2014, August 2014, and May 2015.  As discussed in the April 2015 remand, the Board finds that the August 2014 VA examination report is inadequate for rating purposes as it is inconsistent with the other evidence of record, specifically, the VA and private treatment records and VA examination reports dated throughout the course of this appeal as well as the Veteran's lay statements, which have consistently reflected extensive symptomatology associated with the post cholecystectomy syndrome with GERD.  

The Board finds that the March 2009, November 2009, April 2014, and May 2015 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased rating for post cholecystectomy syndrome with GERD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in December 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain, vomiting, and weight loss, associated with the gastrointestinal disabilities.  As the Veteran presented evidence of symptoms and functional impairments due to the post cholecystectomy syndrome with GERD and there is additionally medical evidence reflecting the severity of the gastrointestinal disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for Post Cholecystectomy Syndrome with GERD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has assigned disability ratings of 30 percent for the period from February 27, 2009 to February 5, 2014, and 60 percent from February 5, 2014 (the date that it is ascertainable the Veteran is entitled to the higher rating) to adequately reflect the distinct time periods ("stages") where the post cholecystectomy syndrome with GERD exhibited symptoms and findings to warrant the different ratings.

For the entire increased rating period from February 27, 2009, a 30 percent disability rating was assigned for the service-connected post cholecystectomy syndrome with GERD under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, dysphonia, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran is also service connected for post cholecystectomy syndrome, which is rated under Diagnostic Code 7318 (residuals of gall bladder removal).  A cholecystectomy is the surgical removal of the gallbladder.  Dorland's Illustrated Medical Dictionary 354 (31st ed. 2007).  Under Diagnostic Code 7318, a 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.114.

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R.	 § 4.114.    

Throughout the course of this appeal, the Veteran has contended that the service-connected post cholecystectomy syndrome with GERD has been manifested by more severe symptoms than that contemplated by the 30 disability rating assigned.  In the February 2009 claim, the Veteran reported that his stomach is constantly upset with pain and irritation and he has constant constipation and diarrhea episodes.  The Veteran reported at least six times in the previous six months where he had an episode of diarrhea and did not make it to the restroom in time.  At the December 2014 Board hearing, the Veteran testified that the post cholecystectomy syndrome with GERD has been productive of severe impairment of health and contended that he is entitled to a 60 percent disability rating.    

From February 27, 2009 to February 5, 2014

After a review of all the evidence of record, lay and medical, the Board finds that, for the increased rating period from February 27, 2009 to February 5, 2014, the post cholecystectomy syndrome with GERD has been manifested by symptoms productive of considerable impairment of health, and more nearly approximates the criteria for the 30 percent disability rating currently assigned. 

VA and private treatment records, dated throughout this part of the period on appeal, note that the Veteran reported symptoms of persistent diarrhea, constipation, vomiting, nausea, burning reflux, regurgitation, and mid and upper abdominal pain.  The treatment records note that the Veteran has been prescribed multiple medications to manage his gastrointestinal symptoms.  The VA and private treatment records also note that the Veteran has consistently reported multiple episodes of diarrhea where he has not made it to the restroom in time.  At the October 2006 VA examination, the Veteran reported frequent loose stools and nausea associated with epigastric stress.  

At the March 2009 VA examination, the Veteran reported that his stomach is constantly upset with pain and irritation, constipation, and diarrhea.  The VA examiner noted continued problems with defecation, urgency, and diarrhea.  The VA examination report notes that the Veteran's gastrointestinal symptoms were very disruptive to his occupational functioning.  At the November 2009 VA examination, the Veteran reported diarrhea, constipation, and heartburn.  The VA examiner noted symptoms of nausea with no vomiting, pyrosis (heartburn), some epigastric distress, and reflux with no regurgitation.  The VA examination report notes that the Veteran had difficulty in working because of frequent bowel movements.

A January 2010 private treatment record notes that the Veteran reported right and left upper quadrant pain.  May to December 2010 private treatment records note that the Veteran reported mid-abdominal pain several times a week with associated symptoms of bloating and nausea.  A March 2012 VA treatment record notes that the Veteran has dysphonia (impairment of voice) likely due to reflux.  A September 2012 VA treatment record notes that the Veteran's gastrointestinal symptoms had worsened over the previous three years.  A January 2014 VA treatment record notes that the Veteran has severe, uncontrolled GERD with no relief.  December 2013 to February 2014 VA treatment records note that the Veteran reported burning reflux sensation up to four times per day with symptoms worse at night and after meals.  

Based on the above, the Board finds that, for the increased rating period from February 27, 2009 to February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has been manifested by symptoms of persistent diarrhea, constipation, vomiting, nausea, burning reflux, regurgitation, dysphonia, and mid and upper abdominal pain, which are productive of considerable impairment of health, and more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7, 4.114.  The Board finds that, for the period from February 27, 2009 to February 5, 2014, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.

The weight of the evidence is against finding that manifestations of the post cholecystectomy syndrome with GERD more closely approximate the criteria for a 60 percent rating under Diagnostic Code 7346 for any period.  The evidence throughout this part of the increased rating period reflects no material weight loss or hematemesis or melena with moderate anemia.  While a February 2009 VA treatment record notes that the Veteran lost 12 pounds, the treatment record relates this weight loss to the Veteran's efforts to lose weight and not with the service-connected gastrointestinal disabilities.  The March 2009 VA examination report notes that there was no evidence of malnutrition.  At the November 2009 VA examination, the Veteran denied any hematemesis or melena.  Upon physical examination, the VA examiner noted no evidence of malnutrition or anemia.  A January 2012 VA treatment record notes that the Veteran was the heaviest he had been.  See also August 2012 VA treatment record (positive for weight gain), September 2013 VA treatment record (weight stable).  While the Veteran did have symptoms of vomiting and pain associated with the gastrointestinal disabilities, the Board finds that, for the rating period from February 27, 2009 to February 5, 2014, the Veteran's symptoms do not more nearly approximate the criteria for a 60 percent rating, as the evidence does not show other symptom combinations that are productive of severe impairment of health. 

Based on the above, the Board finds that for this period the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degree of health impairment; therefore, a rating in excess of 30 percent for the post cholecystectomy syndrome with GERD is not warranted for the increased rating period from February 27, 2009 to February 5, 2014.  See 38 C.F.R. §§ 4.3, 4.7.

From February 5, 2014

After a review of all the evidence, lay and medical, the Board finds that, for the increased rating period from February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has been manifested symptom combinations productive of severe impairment of health, and more nearly approximates the criteria for a 60 percent disability rating under Diagnostic Code 7346.

On February 5, 2014, the Veteran underwent a laparoscopic nissen fundoplication with pyloroplasty.  February 2014 VA treatment records reflect that, following the surgery, the Veteran was admitted to the intensive care unit for monitoring based on multiple episodes of tachycardia, which improved with treatment.  The Veteran was discharged on February 9, 2014.  

VA and private treatment records, dated throughout this part of the period on appeal, note that the Veteran reported symptoms of nausea, vomiting, abdominal pain, bloating, confusion, constipation, headache, heartburn, indigestion, and lightheadedness.  See e.g., February 2014 private treatment record.  The VA and private treatment records also note that the Veteran had difficulty eating solid foods since the surgery and mild epigastric tenderness.  A February 2014 VA treatment record notes that the Veteran continued to complain of nausea and regurgitation of solid foods, although soft and liquid foods were well-tolerated.  See also April 2014 VA treatment record, February and March 2014 private treatment records (Veteran could only eat small amounts of soft foods and liquids).  

At the April 2014 VA examination, the Veteran reported being unable to eat solid foods and vomiting eight times per day.  The Veteran reported significant weight loss since the February 2014 procedure with associated weakness and fatigue.  The VA examination report notes symptoms of persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, material weight loss, and vomiting.  The VA examiner opined these symptoms were productive of considerable impairment of health.  The Veteran reported being unable to work due to the February 2014 surgery.

April 2014 VA treatment records note that the Veteran reported a sensation of globus and difficulty initiating swallowing.  A May 2014 VA treatment record notes that the Veteran continued to report weight loss since the February 2014 surgery, having lost 10 pounds over the previous month, and 40 pounds since surgery.  The VA treatment record notes that the Veteran continued to have intolerance to solid food intake with nausea and vomiting.  A May 2014 VA speech pathology consult report notes that the Veteran reported difficulty with solid foods, globus sensations, cough with intake, and emesis (vomiting) with attempts at solid foods.  The consult report notes that the Veteran could eat liquids and purees only and had significant weight loss.  The report notes that the Veteran's symptoms were likely related to gastrointestinal concerns, but the results were inconclusive.

At the December 2014 Board hearing, the Veteran testified that his post cholecystectomy syndrome with GERD has been manifested by pain, material weight loss, vomiting, diarrhea, and inability to eat solid foods.  The Veteran testified that he takes folic acid and multivitamins due to anemia.  The Veteran reported headaches, unsteadiness, and forgetfulness associated with the gastrointestinal disabilities.  

The May 2015 VA esophageal conditions examination report notes that the Veteran developed a problem tolerating solid food due to nausea and vomiting and can only tolerate small portions of non-solid food.  The VA examination report notes symptoms of dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux, material weight loss, nausea, and vomiting.  The May 2015 VA gallbladder and pancreas conditions examination report notes that the Veteran reported diarrhea with alternating constipation.  The VA examiner noted mild symptoms associated with the post-operative cholecystectomy residuals.

Based on the above, the Board finds that, for the rating period from February 5, 2014, the Veteran's post cholecystectomy syndrome with GERD has been manifested by symptoms of diarrhea, constipation, vomiting, nausea, reflux, regurgitation, mid and upper abdominal pain, material weight loss, inability to eat solid foods, headaches, lightheadedness, confusion, dysphagia, sleep disturbance, and some anemia, which are productive of severe impairment of health, and more nearly approximate the criteria for a 60 percent disability rating under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7, 4.114.  This is the maximum schedular rating available under this Diagnostic Code.  While the April 2014 VA examiner opined that the Veteran's symptoms were productive of considerable (rather than severe) impairment of health, the Board finds that, based on consideration of all the lay and medical evidence, that the symptoms associated with the Veteran's gastrointestinal disabilities more closely approximate severe impairment of health.

The Board finds that no other higher or separate ratings are warranted under any of the other diagnostic codes pertaining to the digestive system.  Initially, as noted above, disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  38 C.F.R. § 4.114; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).    

Looking at the digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 60 percent, the Board finds that none of them are applicable in this particular case.  The evidence of record does not reflect that the Veteran has loss of whole or part of the tongue, stricture of the esophagus, marginal (gastrojejunal) ulcer, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, tuberculous peritonitis, an anal or rectal disability, hemorrhoids, pruritus ani, inguinal, ventral, or femoral hernia, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, liver transplant, or hepatitis C; therefore, Diagnostic Codes 7202, 7203, 7306, 7312, 7323, 7330 to 7340, 7343, 7345, 7347, 7353, and 7354 do not apply.  While, as noted above, the Veteran has difficulty swallowing solid foods, the April 2014 and May 2015 VA examination reports specifically note that the Veteran does not have esophageal stricture, spasm, or diverticula (Diagnostic Code 7203) and also the Veteran is not limited to swallowing liquids only (as needed for a rating in excess of 60 percent under Diagnostic Code 7203).  38 C.F.R. § 4.114.

Finally, the Veteran is already in receipt of a 30 percent disability rating for scars, status post nissen fundoplication and pyloroplasty associated with the post cholecystectomy syndrome with gastroesophageal reflux disease.  The Veteran has not filed a notice of disagreement with the ratings assigned for the scars associated with the service-connected gastrointestinal disabilities and, as such, these separate ratings are not in appellate status before the Board.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the post cholecystectomy syndrome with GERD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's post cholecystectomy syndrome with GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's post cholecystectomy syndrome with GERD has been manifested by diarrhea, constipation, vomiting, nausea, reflux, regurgitation, mid and upper abdominal pain, material weight loss, inability to eat solid foods, headaches, lightheadedness, confusion, dysphagia, sleep disturbance, and some anemia.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the Veteran's GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, substernal pain, and weight loss, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. § 4.114.  

Further, the rating criteria allows for all other symptom combinations (which is broad enough to encompass constipation, headaches, and sleep disturbance) to be considered on the question of degree of impairment of health (such as considerable or severe).  In this case, comparing the Veteran's disability level and symptomatology of the post cholecystectomy syndrome with GERD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the post cholecystectomy syndrome with GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for post cholecystectomy syndrome with GERD in excess of 30 percent for the period from February 27, 2009 to February 5, 2014 is denied; an increased rating of 60 percent, but no higher, from February 5, 2014 is granted.


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  An April 2014 VA treatment record notes that the Veteran had not been working due to instability and gastrointestinal symptoms.  A June 2015 VA mental health examination report notes that the Veteran has not been working since October 2013 due to disability.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the issue of ratings for the post cholecystectomy syndrome with GERD; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.     

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


